UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 12, 2010 PEOPLE’S LIBERATION, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-16075 (Commission File Number) 86-0449546 (I.R.S. Employer Identification No.) 1212 S. Flower Street, 5th Floor, Los Angeles, CA 90015 (Address of Principal Executive Offices/Zip Code) (213) 745-2123 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 12, 2010, Kenneth Wengrod resigned from his position as a member of the Board of Directors of the company. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. People’s Liberation, Inc. Date:July 15, 2010 By:/s/ Darryn Barber Darryn Barber Chief Financial Officer and President 3
